USDC IN/ND case 1:20-cv-00037-HAB-SLC document 37-3 filed 04/09/20 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

LIGTEL COMMUNICATIONS, INC.,

               Plaintiff,

       v.                                            Case No. 1:20-cv-00037-HAB-SLC

BAICELLS TECHNOLOGIES INC.;
BAICELLS TECHNOLOGIES NORTH
AMERICA, INC.,

               Defendants.


                             DECLARATION OF JESSE RAASCH

       I, Jesse Raasch, declare the following:

       1.      I am a citizen of the United States of America, domiciled in the State of

Wisconsin.

       2.      I am employed as Chief Technology Officer and Vice President, Emerging

Business, at Baicells Technologies North America Inc. (“Baicells”), a position I have held since

April 2015.

       3.      I have read the Complaint, Declaration of Randy Mead dated January 20, 2020,

Declaration of Josh Wentworth dated January 20, 2020, Declaration of Randy Mead filed on

April 3, 2020, and Declaration of Josh Wentworth dated April 3, 2020.

       4.      There is no risk or possibility that an end-user device with a Baicells SIM card

using the HNI Code 31198 could be misinterpreted by a network operator as a LigTel device.

       5.      The process of identifying and authenticating an end-user device to a wireless

network is not accomplished by the IMSI alone.          That is true regardless of whether the

authentication is to the device’s home network or to a third-party network. Rather, the process of

                                                 1
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 37-3 filed 04/09/20 page 2 of 5


identifying an end-user device to a network also requires authentication of the “K” and “OP” or

“OPc” values that are programmed on each SIM card.

       6.      The “K” (sometimes referred to as “Key”), value is the subscriber authentication

key, which is unique for each SIM card.

       7.      The “OP” value is the operator code, which is used for all SIM cards issued by a

particular operator. The “OPc” value is the derived operator code and is generated from the OP

and K by using an encryption algorithm, which is unique for each SIM card. Since there is no

reverse engineering for OPc and it is considered to be more secure than OP, most SIM cards will

be coded with OPc instead of OP.

       8.      The combination of the K and OP/OPc values, along with the IMSI number, are

used to authenticate an end-user device to a wireless network.

       9.      It would be insufficient to rely on an IMSI number alone because those numbers

are relatively short and unencrypted, and therefore, they are easily replicable.

       10.     The required authentication of the K and OP/OPc values, which are secure,

encrypted values, is the reason that a Baicells SIM card could not connect to the LigTel network

even if the IMSI appeared in plain text to be the same number as that of a LigTel subscriber.

       11.     The required authentication of the K and OP/OPc values are also the reason that a

Baicells SIM card could not connect to a third-party network with which LigTel has a roaming

agreement and incur charges as if it were a LigTel customer.

       12.     The technical process by which roaming occurs is a complex one, but the basic

steps demonstrate the impossibility of a Baicells SIM card incurring roaming charges that would

be mistakenly attributed to LigTel.




                                                 2
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 37-3 filed 04/09/20 page 3 of 5


       13.      First, the end user’s device (UE) will perform a cell search procedure and will

attempt to attach to the cell belonging to its home network with the strongest signal. If the UE is

unable to connect to the home network, and roaming is enabled, the UE will attempt to connect

to a cell belonging to another network.

       14.      Second, when the UE attempts to connect to a cell belonging to another network,

it establishes a radio link connection with the eNodeB and through that radio connection it will

send an attachment request message. That message contains the IMSI number and will be

forwarded to the Mobile Management Entity so that the MME can determine whether there is a

roaming agreement in place with the UE’s network.

       15.      Third, if the MME determines that there is a roaming agreement in place, it will

contact the central system of that roaming partner’s home network and send the IMSI number to

request authentication.

       16.      Fourth, the home network will respond to the MME with authentication vectors

for that particular IMSI number, which are generated from the K and OP/OPc values, among

other things.

       17.      Fifth, the MME will then send an authentication request to the UE to ensure that

the UE’s K and OP/OPc values encoded on its SIM card match exactly those K and OP/OPc

values received from the home network.

       18.      Finally, if those values match exactly, the authentication will be successful. If

those values do not match, the authentication will fail.

       19.      As a result, even assuming that a Baicells SIM card with an IMSI identical to an

IMSI assigned by LigTel attempted to connect to a third-party network, the MME would still




                                                 3
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 37-3 filed 04/09/20 page 4 of 5


deny the connection on authentication because the K and OP/OPc values on a Baicells SIM card

would not match those provided by LigTel.

       20.     For this same reason, there is no risk that any end user of a Baicells network-

provider customer could connect to LigTel’s network, because neither the K nor OP/OPc values

would match those LigTel’s system uses to authenticate its users.

       21.     Thus, there is no risk or possibility that a third-party network provider could

mistake an end user of a Baicells network operator for a LigTel customer and enable that end

user to incur roaming charges to LigTel.

       22.     Baicells does not know and does not use LigTel’s OP/OPc values, nor does it

know or use the K values LigTel assigns to its end user’s SIM cards.

       23.     Baicells does not have any reason to want to know or use LigTel’s K or OP/OPc

values. Baicells network operators are located all over the United States and provide fixed

wireless internet services for their customers. Because the services provided are fixed services,

the equipment used by customers is physically mounted on each customer’s property and is not

mobile. Therefore, customers of the network operators cannot possibly travel out of coverage

areas and do not need to roam on other networks.

       24.     I am aware of instances in which Baicells customers have received requests from

law enforcement to obtain the identity of end users suspected of criminal activity. In each such

request that I am aware of, law enforcement has identified the Internet Protocol (“IP”) address of

a suspect and has requested the identity of the end user assigned to that IP address. In my

experience, law enforcement officials do not rely on IMSI numbers to identify individuals.

Instead, they rely on IP addresses, which do not contain an HNI/PLMN code.




                                                4
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 37-3 filed 04/09/20 page 5 of 5
